Citation Nr: 0503412	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-25 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
lumbar strain.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION


The veteran served on active duty from February 1968 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Buffalo, New York, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA). In an August 2002 rating decision, 
the RO denied increases above a 10 rating for low back strain 
and a 0 percent rating for a scar on the scrotum.

In an April 2003 rating decision, the RO increased the rating 
for a scar on the scrotum from 0 percent to 10 percent. In a 
July 2003 rating decision, the RO increased the rating for 
low back strain from 10 percent to 20 percent.  

In June 2004 the Board denied an evaluation in excess of 10 
percent for a scrotum scar, and remanded the issue of an 
increased rating for the veteran's lumbar strain to the RO in 
order that consideration could be given to new VA rating 
criteria for the evaluation of the veteran's low back 
disability.  


FINDING OF FACT

The veteran's lumbar spine disability is manifested by 
complaints of pain, tenderness and stiffness; and no more 
than moderate limitation of spine motion consisting of 80 
degrees of forward flexion in the low back accompanied by 
pain, beginning at 60 degrees; extension limited to 30 
degrees, with pain beginning at 20 degrees; left and right 
side bending limited to 30 degrees, with pain at 20 degrees; 
and no evidence of deformity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbar spine strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71(a), Diagnostic Code 5295(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  The VCAA eliminated the 
well-grounded requirement and modified VA's duties to notify 
and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, it is noted that the veteran was informed of 
the evidence needed to substantiate his claim, and of who was 
responsible for obtaining what evidence in a letter dated in 
September 2003.  The letter invited him to submit non-VA 
medical evidence, and told him that VA would obtain all VA 
treatment records he reported, as well as other records for 
which he submitted a release form.  The letter advised him 
that he could submit relevant treatment records.  The 
statement of the case and supplemental statement of the case 
advised him of the criteria for a higher evaluation and told 
him why the current evidence did not meet these criteria.  
This information served to further advise him of the evidence 
needed to substantiate his claim.

In Pelegrini the Court also held that VCAA notice must 
generally be provide prior to the initial adverse decision by 
the agency of original jurisdiction (in this case the RO).  
Pelegrini v. Principi, 18 Vet. App., at 119-120.  The Court 
went on to say, however, that "there is no nullification or 
voiding requirement [of RO decisions issued prior to VCAA 
notice] either explicit or implicit in this decision.  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  Indeed, when the RO granted the increase from 10 
to 20 percent, it set the effective date in accordance with 
the date of the veteran's claim for increase.

As required by the VCAA, the veteran has been afforded VA 
orthopedic examinations that provided findings needed to rate 
the lumbar spine disability.  

It does not appear from a review of the record that any 
clinical evidence relevant to the veteran's current claims 
for increased ratings for psychiatric and left testicle 
disabilities is available, but not associated with the claims 
folder.  The Board notes that in his VA form 9, substantive 
appeal, dated August 12, 2003, the veteran reported that he 
was receiving VA outpatient treatment for his back.  The RO 
obtained VA outpatient treatment records through July 30, 
2003.  These records do not show that the veteran was 
scheduled for any treatment between July 30 and August 12, 
2003.  The veteran has not reported any treatment since 
August 12, 2003.

Because VA has complied with the notice requirements of the 
VCAA and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current appellate claims 38 
U.S.C.A. § 5103A(a)(2).  Accordingly, the Board will proceed 
to adjudicate on the current record the veteran's current 
claim for increased ratings for a lumbar spine disability.

Factual Basis

On VA examination in October 2001, the veteran complained of 
stiffness weakness, pain, lack of endurance, and fatigability 
in the low back.  His back was worse when lifting, bending, 
and standing for prolonged periods.  The veteran reported 
daily flare-ups, but the back problem did not restrict the 
veteran from his normal activities.  His treatment consisted 
of exercises.  He denied surgery and also denied using any 
assistive device, such as canes, crutches, or braces.  He had 
not missed any time from work.  The assessment was low back 
strain.  

During a January 2003 VA examination the veteran complained 
of stiffness weakness, pain, lack of endurance, and 
fatigability in the small of the low back.  The veteran's 
treatment consisted of exercises and taking Tylenol.  The 
veteran reported daily flare-ups, but his back problem did 
not restrict his activities, or cause him to miss time from 
work.  He sometimes had to change positions.  

Evaluation revealed no atrophy or deformity in the back.  
There was tenderness over the paraspinal muscles.  The 
veteran had 80 degrees of forward flexion in the low back 
accompanied by pain, beginning at 70 degrees.  Extension was 
to 30 degrees, with pain beginning at 20 degrees.  Left and 
right side bending was to 30 degrees, with pain from 20 
degrees on.  Left and right rotation was 30 degrees each.  

Repetitive motions to assess functional impairment showed 
that flexion was to 80 degrees, with pain after 60 degrees.  
Extension was to 30 degrees, with pain beginning at 20 
degrees.  Left and right side bending was to 30 degrees, with 
pain at 30 degrees.  .  Left and right repetitive rotation 
was 30 degrees each.  The veteran could toe and heel walk.  
Neurological examination was normal.  The assessment was low 
back strain.  

VA outpatient treatment records show that in August 2001, the 
veteran's pain level was listed as "0."  In May 2003, he 
was noted to have a history of low back pain.  The bulk of 
the VA outpatient treatment records show treatment for 
conditions not currently at issue.

Legal Analysis 

Initially, the Board notes that the medical record in this 
case does not indicate that the veteran's service connected 
low back disorder results in any intervertebral disc 
pathology.  Therefore, neither the old nor the recently 
enacted criteria for evaluating disability involving the 
intervertebral disc disability is relevant to the veteran's 
current claim.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

The veteran has been assigned a 20 percent evaluation under 
the criteria of Diagnostic Code 5295 for lumbosacral strain 
in effect prior to September 26, 2003.  Under the criteria of 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position. The next 
higher evaluation, 40 percent, was also the highest available 
evaluation under the criteria for rating lumbosacral strain. 
A 40 percent evaluation required listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space or some of these symptoms with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

The veteran's low back disability could also be rated under 
the criteria for limitation of motion in the lumbar spine in 
effect prior to September 26, 2003.  Under the criteria of 
Diagnostic Code 5292.  Under these criteria, a 20 percent 
rating is assigned for moderate limitation of lumbar spine 
motion.  A 40 percent rating is assignable for severe 
limitation of motion in the lumbar spine.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5292.  

The new rating criteria effective September 26, 2003, provide 
for rating the veteran's low back disability under criteria 
contained in the General Rating Formula for Diseases and 
Injuries of the Spine. 68 Fed. Reg. 51, 454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a).

Under the new formula a 20 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. A 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine. A 100 percent evaluation may 
be assigned for unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees.  Normal extension is 0 to 
30 degrees.  Normal lateral flexion as well as rotation is 0 
to 30 degrees to the left and right.  38 C.F.R. § 4.71a, Note 
(2), following General Rating Formula for Disease and 
Injuries of the Spine (2004).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as to consider the new 
diagnostic code for the period beginning on the effective 
date of the new provisions. 

VA's General Counsel has held that in determining which 
version of the law to apply, attention must be paid to 
whether the change would have prohibited retroactive effects.  
If a change is liberalizing, it would ordinarily have no 
retroactive effects.  VAOPGCPREC 7-2003.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

The new rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 22, 2002). 

After a reviewing the evidence, the Board is of the opinion 
that neither the old nor the new rating criteria provide a 
basis for an evaluation in excess of 20 percent for the 
veteran's lumbar spine disability.  

First the evidence of records does not show that the veteran 
has listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space or some of these symptoms with abnormal mobility 
on forced motion.  The most recent examination showed no 
deformity of the back, thus listing or abnormal mobility 
cannot be found.  The veteran has approximately 2/3 of the 
normal range of forward flexion (taking into account 
limitation due to pain or other functional factors).  Since 
the veteran has most of a normal range of flexion, the Board 
cannot find that he has marked limitation.  Thus, an 
evaluation in excess of 20 percent for the veteran's low back 
disorder is not warranted under the criteria of 5295.  

Taking into account additional limitation due to functional 
factors, the veteran also had 2/3 of normal extension and 
lateral bending with normal rotation.   Since the veteran 
retains most or all of the normal range of motion in all 
planes, the Board cannot find that he has limitation of 
motion approximating the severe level, as would be necessary 
for a higher rating under Diagnostic Code 5292.  See DeLuca 
v. Brown, supra.  

The evidence also does not show that the veteran's 
thoracolumbar spine is limited to 30 degrees or less; nor 
that the veteran has ankylosis of the entire thoracolumbar 
spine.  Therefore, an evaluation in excess of 20 percent for 
the veteran's lumbar spine disability is also not warranted 
under the new rating criteria.  

The Board has considered the provisions of 38 C.F.R. § 4.7, 
which provide that where the disability more closely 
approximates the criteria for the next higher rating, that 
rating will be assigned.  However, the disability, as just 
discussed, more closely approximates the criteria for a 20 
percent rating than for 40 percent.  There is no evidence 
that the veteran's disability meets the specific criteria for 
the next higher rating, therefore the evidence is not so 
evenly balanced as to require application of the doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 4.3 (2004).  


ORDER

An evaluation in excess of 20 percent for low back strain is 
denied.  



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


